Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 1 of 17 PageID: 7




                         EXHIBIT “A”
     Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 2 of 17 PageID: 8



SZAFERMAN, LAKIND, BLUMSTEIN & BLADER, P.C.
By: Stuart A. Tucker, Esq., NJAID# 047561991
A Professional Corporation
Quakerbridge Executive Center
101 Grovers Mill Road, Suite 200
Lawrenceville, New Jersey 08648
T: 609-275-0400, F: 609-275-4511
Attorneys for Plaintiff, Sophia Caver

   SOPHIA CAVER                                         SUPERIOR COURT OF NEW JERSEY
                                                        LAW DIVISION — MERCER COUNTY
                          Plaintiff,
                                                        DOCKET NO: MER-L-1472-21
   VS.
                                                                           Civil Action
   ROSS STORES, INC. d/b/a DD'S DISCOUNTS, et
   al,                                                                    SUMMONS

                          Defendants.

                   THE STATE OF NEW JERSEY TO THE ABOVE NAMED DEFENDANTS
                               ROSS STORES, INC. d/b/a DO'S DISCOUNTS
         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey.

The complaint attached to this summons states the basis for this lawsuit. If you dispute this
complaint, you or your attorney must file a Written answer or motion and proof of service with the

deputy clerk of the Superior Court in the county listed above within 35 days from the date you
received this summons, not counting the date you received it. (A directory of the addresses of each

deputy clerk of the Superior Court is available in the Civil Division Management Office in the county
listed above and online at http://www.judiciary.state.ni.us/prose/10153 deptyclerklawref.pdf. A list

of each deputy clerk of the Superior Court is also provided). If the complaint is one in foreclosure,

then you must file your written answer or motion and proof of service with the Clerk of the Superior

Court, Hughes Justice Complex, PO Box 971, Trenton, NJ 08625-0971. A filing fee payable to the

Treasurer, State of New Jersey, and a completed Case Information Statement (available from the
deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You
m ust also send a copy of your answer or motion to plaintiff's attorney whose name and address

a ppear above, or to plaintiff, if no attorney is named above. A telephone call will not protect your



                                                    1
5089462.1
     Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 3 of 17 PageID: 9



rights; you must file and serve a written answer or motion (with fee of $175 and completed Case

I nformation Statement) if you want the court to hear your defense.



            If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and cost of suit. If judgment is

entered against you, the Sheriff may seize your money, wages or property to pay all or part of the

judgment.


            If you cannot afford an attorney, you may call the Legal Service office in the county where you

live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). A list
of these offices is provided. If you do not have an attorney and are not eligible for free legal
assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A
directory with contact information for local Legal Services Offices and Lawyer Referral Services is

available in the Civil Division Management Office in the county listed above and online at

http://www.judiciary.state.nj.us/prose/10153 deptyclerklawref.pdf. A list of these numbers is also
provided.


Dated: July 16, 2021

                                                 S/ MICHELLE M. SMITH
                                                 MICHELLE M. SMITH, CLERK, SUP.CT.



 Name of Defendant to be served:              Ross Stores, Inc. d/b/a DD's Discounts
 Address for Service:                         c/o Registered Agent
                                              The Corporation Trust Company
                                              820 Bear Tavern Road
                                              West Trenton, NJ 08628




                                                       2
5089462.1
          Case 3:21-cv-15736-AET-DEA Lawyer
                                     Document    1-2Services
                                            Referral  Filed 08/19/21 Page 4 of 17 PageID: 10

Following is a listing of county bar associations that offer lawyer referral services. Locate your county of residence and contact the appropriate
service. Do not contact referral services that are outside of your local county.

Atlantic County Bar Association                     Gloucester County Bar Association                   Ocean County Bar Association
1201 Bacharach Boulevard                            PO Box 338                                          PO Box 381
Atlantic City, NJ 08401                             Woodbury, NJ 08096                                  Toms River, NJ 08754
609-345-3444                                        856-848-4589                                        732-240-3666
tamara.lamb@atcobar.org                             baroffice@gcbanj.org                                karin@oceancountyba.com
www.atcobar.org                                     www.gcbanj.org                                      www.oceancountybar.org
Tamara Lamb, Executive Director                     Lynn Silverstein, Executive Director                Karin Poola, Executive Director

Bergen County Bar Association                       Hudson County Bar Association                       Passaic County Bar Association
15 Bergen Street                                    583 Newark Avenue                                   401 Grand Street, 3rd Floor
Hackensack, NJ 07601                                Jersey City, NJ 07306                               Paterson, NJ 07505
201-488-0044                                        201-798-4708                                        973-345-4585
www.bergenbar.org                                   www.hcbalaw.com                                     www.passaicbar.org
Frank O'Marra Jr., Executive Director               Lisa Burke, Executive Director                      Karen A. Corsi, Executive Director

Burlington County Bar Association                   Hunterdon County Bar Association                    Salem County Bar Association
137 High Street, 3rd Floor                          PO Box 573                                          856-935-5629
Mount Holly, NJ 08060                               Annandale, NJ 08801                                 contactOsalemcountybar.org
609-261-4862 or 609-261-4863                        908-200-7822                                        www.salemcountybar.org
bcba@burIcobar.org                                  hcba@comcast.net
www.burIcobar.org                                   www.huntcolaw.org                                   Somerset County Bar Association
Kara E. Edens, Executive Director                   Lyn Brokaw, Executive Director                      20 North Bridge Street HCH 325
                                                                                                        Somerville, NJ 08876
Camden County Bar Association                       Mercer County Bar Association                       908-685-2323
1040 North Kings Highway, Suite 201                 1245 White Horse Mercerville Road, Suite            director@somersetbar.com
Cherry Hill, NJ 08034                               420                                                 www.somersetbar.com
856-482-0618                                        Mercerville, NJ 08619                               Elvia Viera, Executive Director
www.camdencountybar.org                             609-585-6200
Laurence B. Pelletier, Executive Director           siraca@mercerbar.com                                Sussex County Bar Association
                                                    www.mercerbar.com                                   61 Spring Street, 4th Floor
Cape May County Bar Association                     Samantha lraca, Executive Director                  Newton, NJ 07860
9 North Main Street                                                                                     973-383-3900
Cape May Courthouse, NJ 08210                       Middlesex County Bar Association                    info@SussexCtyBarAssoc.com
609-463-0313                                        87 Bayard Street                                    www.sussexcountybar.com
cmcba.ed@gmail.com                                  New Brunswick, NJ 08901
Pamela M. Kaithern, Executive Director              732-828-0053 ext. 100                               Union County Bar Association
                                                    admin@mcbalaw.com                                   2 Broad Street 1st Floor
Cumberland County Bar Association                   www.mcbalaw.com                                     Elizabeth, NJ 07207
PO Box 2374                                         Jonathan P. Cowles, Executive Director              908-353-4715
Vineland, NJ 08362                                                                                      www.uclaw.com
856-696-5550                                        Monmouth Bar Association                            Jeffrey M. Clar, Executive Director
ccba@ccnjbar.org                                    Monmouth County Court House
www.ccnjbar.org                                     Freehold, NJ 07728                                  Warren County Bar Association
Carol Walker, Executive Director                    732-431-5544                                        413 Second Street
                                                    tmaciewicz.monmouthbarOverizon.net                  Belvidere, NJ 07823
Essex County Bar Association                        www.monmouthbarassociation.com                      908-387-1835
470 Martin Luther King Jr. Boulevard                Tracy A. Settipane, Executive Director              info@warrencountybarorg
Newark, NJ 07102                                                                                        www.warrencountybar.org
973-622-6204                                       Morris County Bar Association                        Courtney Donah, Executive Director
info@essexbar.com                                  245 South Street
www.essexbar.com                                   Morristown, NJ 07960
Wendy E. Deer, Executive Director                  973-267-6089
                                                   yperez@morriscountybar.com
                                                   www.morriscountybar.com
                                                   Nancy M. Bangiola, Executive Director
                 Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 5 of 17 PageID: 11
                                                                LEGAL AID AND LEGAL SERVICES

                                    STATEWIDE                                                                       ATLANTIC COUNTY
  American Civil Liberties Union of N.J.(ACLU-NJ)                                  Community Health Law Project
 P.O. Box 32159, Newark 07102                                                         Atlantic, Camden, Cape May, Cumberland, Gloucester & Salem Counties
(973)642-2084; Fax:(973)642-6253                                                   See Camden County
  intakeQaclu-ni.orq; www.aclu-ni.orq                                              South Jersey Legal Services Inc.
  Exec. Dir.: Amol Sinha                                                           1300 Atlantic Ave., Mezzanine Floor, Atlantic City 08401
  Legal Dir.: Jeanne LoCicero                                                     (609) 348-4200, Ext. 6350; Fax:(609) 345-6919
  Community Health Law Project                                                     Managing Atty.: James M. McClain, Ext. 6311; jmcclainQlsni.orq
 Administrative Office                                                             Senior Atty.: Mitchell Moskovitz (Consumer Law)
  185 Valley St., South Orange 07079                                               Ext. 6318; mmoskovitz lsni.orci
(973) 275-1175; Fax:(973) 275-5210; TTY:(973) 275-1721 chlpinfo@chlp.orq;          Staff Attys.:
 www.chlp.orq                                                                         Benjamin Fidalgo, Ext. 6272; bfidalao(@.Isni.orq
 President/Exec. Dir.: Harold Garwin                                                  Alexander Hersonski, Ext. 6326; ahersonski(&,Isni.orq
 Disability Rights New Jersey (DRNJ)                                                  Sheila Hughes, Ext.6313; shuahesQlsnn.orq
 210 S. Broad St., 3rd Floor, Trenton 08608                                           Katelyn E. McKenzie, Ext. 6329; kmckenzie lsni.orq
(609) 292-9742; Toll-free (in-state only):(800) 922-7233;                          Poverty Law
 TTY:(609)633-7106; Fax:(609)777-0187                                                                                BERGEN COUNTY
 advocateQdrni.orq;www.dmj.orq                                                     Bergen County Community Mental Health Law Project
 Exec. Dir.: Gwen Orlowski                                                         One Bergen County Plz., 4th Floor, Hackensack 07601
 Legal Dir.: Susan Saidel                                                         (201)634-2762, 61; Fax:(201) 336-6089
 Legal Advocacy for People with Disabilities                                       Project Dir.: Melissa H. DeBartolo
 Formerly New Jersey Protection and Advocacy, Inc.                                 Staff Attys.: Kelly A. Durkin; Marianne B. Ortega
 Education Law Center                                                              Mental Health, Social Security Disability, Family Law, Housing Advocacy and
60 Park Pl., Suite 300, Newark 07102                                               Other Entitlements
(973)624-1815; TTY:(973)624-4618; Fax:(973) 624-7339                               Northeast New Jersey Legal Services
 elca.edlawcenter.orq; www.edlawcenter.orq                                         Bergen County Division
 Exec. Dir.: David Sciarra; dsciarra edlawcenter.orq                               190 Moore St., 1st Floor, Hackensack 07601
 Managing Dir.: Theresa Luhm; tluhm@edlawcenter.org                               (201)487-2166; Fax:(201)487-3513
 Senior Atty.: Elizabeth Athos; eathosa.edlawcenter.orq                            nnilsQlsnLorq
 Atty.: Jessica Levin; jlevinQedlawcenter.orq                                      Exec. Dir.: John H. Fitzgerald; jfitzaeraldQlsni.orq
 Dir. of Secondary Reform: Stan Karp; skarp edlawcenter.orq                        Civil
 Policy & Outreach Dir.: Sharon Krengel; skrenqel edlawcenter.orq                                                 BURLINGTON COUNTY
 Intake Coordinator: Aimee Roche; arochea,edlawcenter.orq                          Community Health Law Project - Mercer & Burlington Counties
 Research Dir.: Danielle Farrie; dfarrieQedlawcenter.orq                           See Mercer County
 Receptionist: Diane Gayoso; dqayosoQedlawcenter.orq                               South Jersey Legal Services, Inc.
 Education matters                                                                 107 High St., Mount Holly 08060
 Legal Services of New Jersey, Inc.                                               (609) 261-1088; Fax:(609) 267-7812
 100 Metroplex Dr. at Plainfield Ave., Suite 402,                                  Managing Atty,: Maria Born, Ext.6726; mborn Isni.orq
 P.O. Box 1357, Edison 08818-1357                                                  Staff Attys.
(732) 572-9100; Fax:(732) 572-0066 Isnalsni.orq; www.lsnj.org                      R. Adam Bethke rbethke(@Isni orq
 President and General Counsel: Melville D. Miller, Jr.                            Fana Wray Hopkins, Ext. 6433; fwrayhookins@lsnj.ora
 Exec. V.P. and Asst. General Counsel: Dawn K. Miller                              Thomas LaMaina, Ext. 6725; tlamainaQlsni.orq
 Sr. V.P.: Claudine M. Langrin                                                     Christopher Vanette, Ext. 6722; cvanette@lsni.orq
 N.J. Department of the Treasury                                                                                    CAMDEN COUNTY
 Division of Administration                                                        Community Health Law Project
 Special Administrative Services, 50 W. State St.,                                 Atlantic, Camden, Cape May, Cumberland, Gloucester & Salem Counties
 P.O. Box 211, Trenton 08625-0211 (609) 292-6262                                   Station House Office Bldg., Suite 400, 900 Haddon Ave., Collingswood 08108
 National Legal Aid & Defender Assn.(NLADA)                                       (856)858-9500; Fax:(856) 858-9545; TTY:(856)858-9500
 Washington Office                                                                 collinqswoodQchlp.orq
 1901 Pennsylvania Ave., Suite 500, Washington, DC 20036                           Managing Atty.: Brian G. Smith
(202)452.0620; Fax:(202)872..1031                                                  Also serves counties of Atlantic, Cape May, Cumberland, Gloucester, Salem
 infoQnlada.orq: www.nlada.orq                                                     Civil /ego/ services for indigent disabled.
 President/C.E.O.: Jo-Ann Wallace; j.wallacef@nlada.orq                           South Jersey Legal Services, Inc.
 Civil and Defender Law                                                            Administrative Offices
 New Jersey Protection and Advocacy, Inc.                                         745 Market St., 2nd Floor, Camden 08102
 See Disability Rights New Jersey(DRNJ)                                           (856) 964-2010; Fax:(856) 964-0228; TDD (856)964-1204
 Pro Bono Partnership                                                             Sils.camdenQlsni.orq
300 Lanidex Plz., Suite 3203, Parsippany 07054                                     Exec. Dir.: Douglas E. Gershuny, Ext. 6209; claersunveisni.orq
(973)240-6955; Fax:(973) 240-6966                                                  Deputy Dir.: Ann M. Gorman, Ext. 6258. actorman Isni.orq
 www.probonopartnerorq                                                             Dir. Of Pro Bono Service: Michelle T. Nuciglio, Ext. 6229; mnucialioa.lsffi.orq
 Exec. Dir.: Nancy C. Eberhardt                                                    Dir. Of Litigation & Advocacy: Kenneth M. Goldman, Ext. 6330;
Program Dir.: Christine Michelle Duffy                                             kcioldman Isni.orq
Senior Staff Atty.: Kent E. Hansen                                                Family Public Entitlements, Community 0228, Economic Development, Elder
 khansenaprobonopartner.org                                                        Law, Housing, Community Legal Education & Consumer Law
Staff Atty.: Alexandra E. Kilduff
 A legal services provider and resource center that matches volunteer attorneys   Continued on next page
 with nonprofit organizations requesting legal assistance.
 Also serves New York and Connecticut
                Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 6 of 17 PageID: 12
 South Jersey Legal Services, Inc. — Continued                              Essex-Newark Legal Services
 Centralized Intake Unit                                                    5 Commerce St., 2nd Floor, Newark 07102
 745 Market St., Camden 08102                                              (973)624-4500; Fax (973)624-8745; enIsalsni.orq
(856)964t9400; Fax (856)964-9415; Client Intake:(800)496-4570               Exec. Dir.: Felipe Chavana; fchavanaalsni.orq
 Managing Atty.: Richard Chiumento, Ext. 6831; rchiumento(@,Isni.orq        Deputy Dir.: Jose Ortiz
 Camden County Neighborhood Office                                          Managing Atty., Consumer Law: Carleton Lewis
 745 Market St., Camden 08102                                               Managing Atty., Elder Law: Appointment Pending
(856) 964-2010; Fax:(856)338-9227                                           Managing Atty., Family Law: Aleida Piccini de Velazquez
 Managing Attys:                                                            Consumer Law, Elder Law, Family Law, Government Benefits & Housing Law
 John Pendergast, Ext. 6208;ippenderoast4Isni.org                                                        GLOUCESTER COUNTY
 Olga Pomar (Housing Preservation & Community Development Coordinator)      Community Health Law Project
                                                                            Atlantic, Camden,Cape May, Cumberland, Gloucester &Salem Counties
 Ext. 6232; opomaralsnj.orq
 Senior Atty.: Sonia Bell (Housing), Ext. 6270 - sbellalsni.orq             See Camden County
 Staff Attys.:                                                              South Jersey Legal Services, Inc.
                                                                            47 Newton Ave., Woodbury 08096
 Jakai Jackson; jjackson@lsnj.orq
 Alan Lesso, Ext. 6236; alesso4lsni.orq                                    (856) 848-5360; Fax:(856) 853-4259
                                                                            Managing Atty.: Connie M. Sailey, Ext. 6825; csailevalsnj.orq
 Nessa Limbers, Ext. 6443; nlimbersalsni.orq
                                                                            Staff Attys.:
 Sandra Passaro, Ext. 6268; spassarcg@Isni.orq
                                                                            Olatokunbo Emmanuel, Ext. 6564; oemmanuelalsni.orq
 Abigail Sullivan, Ext. 6221; asullivan(@Isnr.orq
 Senior Citizens Advocate Center                                            Rebecca A. Preuss, Ext. 6830; rpreuss(@.Isn.orq
 745 Market St., Camden 08102-1117                                          Andrew Vazquez-Schroedinger, Ext. 6832; ayschroedinqeralsni.orq
(856)964-2010; Fax:(856) 338-9227; TOO:(856) 964-1204                       Limited Civil Matters
 Atty.: Lynda Yamamoto, Ext. 6227; Ivamamotoelsni.orq                                                        HUDSON COUNTY
                                                                            Community Health Law Project
                                CAPE MAY COUNTY                             Union & Hudson Counties
 Community Health Law Project                                               See Union County
 Atlantic, Camden, Cape May, Cumberland, Gloucester & Salem Counties        Northeast New Jersey Legal Services
 See Camden County                                                          H udson County Division
 South Jersey Legal Services, Inc.                                          574 Summit Ave., Jersey City 07306
 1261 Route 9, P.O. Box 785, Cape May Court House 08210                    (201) 792-6363; Fax:(201) 798-8780; nnilsasni.orq
(609)465-3001; Fax:(609)465-9018                                            Exec.Dir.: John H. Fitzgerald; jfitzoerald4Isni.orq
 Managing Atty.: Elizabeth Cunningham, Ext. 6613; ecunninoham(@,Isni.orq    Dir. Of Litigation: Greg Diebold
 Staff Attys.:                                                              Civil
 Michelle Altenpohl, Ext. 6619. maltenpohl@lsni.orq                                                       HUNTERDON COUNTY
 Kathleen Carson Smith. kcarson4lsni.orq                                    Legal Services of Northwest Jersey
Poverty Law                                                                 Hunerdon County
                              CUMBERLAND COUNTY                            82 Park Ave., Flemington 08822-1168
 Community Health Law Project                                              (908) 782-7979; Fax:(908) 782-9761
 Atlantic, Camden, Cape May, Cumberland, Gloucester & Salem Counties        Lsnwi-hunterdonelsni.orq; www.lsni.orq/Isnwi
 See Camden County                                                          Managing Atty.: Alisa Grossman
 South Jersey Legal Services, Inc.                                          Civil
415W. Landis Ave., 2nd Floor, Vineland 08360                                                                MERCER COUNTY
(856)691-0494; Fax:(856)691-5072                                            Central Jersey Legal Services, Inc.
 Managing Atty: Ashley Courtney, Ext. 6437, acourtnev4Isni.orq              Mercer County Divisioin
Staff Attys.:                                                               198W. State St., Trenton 08608-1103
 Harry Chung; hehuncOlsni.orq                                              (609)695-6249; Fax:(609)392-7952; www.lsni.orq/cils
 John Corcoran; jcorcoran(@,Isni.orq                                        Exec. Dir.: Janice Chapin; jchapin Isriorg
 Jennifer R. Perex, Ext. 6429; jperezalsntorq                               Deputy Dir.,: Susan J. Knispel; sknispe14Isni.orq
 Lindsey Procida, Ext. 6433; Iprocida(@,Isni.orq                            Civil
 Also serves counties of Salem                                              Community Health Law Project
 Workers'rights (Statewide)                                                 Mercer & Burlington Counties
                                   ESSEX COUNTY                             225 E. State St., Suite 5, Trenton 08608
 Community Health Law Project                                              (609) 392-5553; Fax:(609) 392-5369; TTY:(609)392-5369
 Essex & Passaic Counties                                                   trenton@chlp.org
650 Bloomfield Ave. Suite 210, Bloomfield 07003                             Managing Atty.: Stacy Noonan
(973)680-5599; Fax:(973)680-1488; TTY:(973)680-1116                         Also serves county of Burlington
 Managing Atty.: Alma Yee                                                                                 MIDDLESEX COUNTY
 Also serves county of Passaic                                              Central Jersey Legal Services Inc.
 Essex County Legal Aid Association                                         Middlesex County Division
 Hall of Records, Room 118,                                                 317 George St., Suite 201, New Brunswick 08901-2006
465 Dr. Martin Luther King Jr. Blvd. , Newark 07102                        (732) 249-7600; Fax:(732)249-7966; www.lsnj.org/cjIs
(973)622-0063; Fax:(973)622-2699                                            Director: Janice Chapin; jchapin(@,Isni.orq
 www.eclaan.orq                                                             Middlesex County Division-Perth Amboy Office
 Exec. Dir.: Yvette Gibbons                                                 313 State St., Room 308, Perth Amboy 08861-4117
Supervising Atty.: Ingrid Enriquez                                         (732) 324-1613; Fax:(732) 324-6253; www.lsni.orq/cils
 Attys.:                                                                    Managing Atty.: Russell Gale
 Debra Cannella                                                             Rutgers University
 Gladys Moriarty                                                            Office of Student Legal Services
Client Services Specialist: Marie Roque                                     Tillett Hall, Room 247, 53 Avenue E., Piscataway 08854-8040
 Fund Raising/Development Dir.: Robert M. Adler (908)672-0738              (848) 932-4529; sls(@.echosuloers.edu; rusls.rutgers.edu
 Civil; Landlord/Tenant, Family Consumer                                    Director: Donald C. Heilman
                                                                           Provides a wide range of services to Rutgers students
               Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 7 of 17 PageID: 13
                               MONMOUTH COUNTY                                                            SUSSEX COUNTY
 Community Health Law Project                                           Legal Services of Northwest Jersey
  Monmouth & Ocean Counties                                             Sussex County
  1 Main St:, Suite 413, Eatontown 07724                                18 Church St., Suite 120, Newton 07860-1702
(732) 380-1012; Fax:(732) 380-1015; eatontown chlp.orq                 (973) 383-7400; Fax:(973) 383-3469
  Managing Atty.: Madeleine Coghlan                                     Isnwi-sussexe,Isni.orq; www.lsni.orcillsnwi
 Also serves county of Ocean                                            Managing Atty.: Victoria Reiners
  Legal Aid Society of Monmouth County                                                                     UNION COUNTY
 2407 Rt. 66, Ocean 07712                                               Central Jersey Legal Services, Inc.
  Mailing Address: P.O. Box 2006, Asbury Park 07712                     Union County Division
(732)869-5619; lecialaidofmonmouthcountynaornail.com                    60 Prince St., Elizabeth 07208
  monmouthlegalaid.com                                                 (908) 354-4340; Fax:(908)354-4361; www.lsni.orq/cils
 Director: Valerie Hemhauser                                            Deputy Dir.: Debbie Morgan; dmorpaneisni.orq
 Civil Law                                                              Civil
 South Jersey Legal Services, Inc.                                      Community Health Law Project
 303W. Main St., 1st Floor, Freehold 07728                              Union & Hudson Counties
(732)414-6750; Fax:(732)414-6757                                       65 Jefferson Ave., Suite 402, Elizabeth 07201
 Managing Atty.: Alicia Williams, Ext. 6513; afwilliams@lsni.orq       (908) 355-8282; Fax:(908) 355-3724; TTY:(908)355-3369 elizabeth chlp.orq;
 Staff Attys.:                                                          www.chlp.orq
 Justine Digeronimo, Ext. 6512; jdioeronimoefsni.orq                    Managing Atty.: Meena J. Song
 Cadence Hulme, Ext. 6521; chulme@lsnj.orq                              Also serves counties of Hudson, Union
 Cassandra Stabbert, Ext. 6322; cstabbertelsni.orq                      Limited Civil legal services for low income disabled and elderly (Union only).
 Troy Torres, Ext.6510; ttorresOlsnj.orq                                                                 WARREN COUNTY
 Asst. Pro Bono Coordinator:                                            Legal Services of Northwest Jersey
 Kristine Carranceja-Gurski, Ext. 6516; kcourski(alsni.orq              Warren County Division
                                 MORRIS COUNTY                         91 Front St., Belvidere 07823-0065
 Legal Aid Society of Morris County                                    (908) 475-2010; Fax:(908)475-1719; Isnwj-warrenOisni.orq
 See Legal Services of Northwest Jersey                                 www.lsrtoro/Isnwl
 Legal Services of Northwest Jersey Morris County                       Managing Atty.: Grace E. Kelly
 30 Schuyler PL, 2nd Floor, Morristown 07960
(973)285-6911; Fax:(973) 605-8991
 Isnwj-morris@lsnwj.orq. www.lsni.oro/Isnwi
 Managing Atty.: David M. Saltzman
 Civil
                                 OCEAN COUNTY
 Community Health Law Project
 Monmouth & Ocean Counties
 See Monmouth County
 South Jersey Legal Services, Inc.
215 Main St., Toms River 08753
(732)608-7794; Fax:(732)608-9636
 Managing Atty.: Natasha McLaurin, Ext. 6565. nmclaurinels.orq
 Staff Attys.:
 Christopher Benson, Ext. 6560; cbenson@lsnj.org
 Ashley Camporeale, Ext. 6567; amantoelsni.orq
 Benjamin J. D'Alessio; Ext. 6567. bdalessioeisni.orq
                                PASSAIC COUNTY
 Community Health Law Project
 Essex & Passaic Counties
 See Essex County
 Northeast New Jersey Legal Services
 Passaic County Division
 152 Market St., 6th Floor, Paterson 07505
(973)523-2900; Fax:(973) 523-9002. nnils Isni.orq
 Deputy Dir.: Leah Ashe
                                 SALEM COUNTY
 Community Health Law Project
 Atlantic, Camden, Cape May, Cumberland, Gloucester & Salem Counties
 See Camden County
South Jersey Legal Services, Inc.
 See Cumberland County
                               SOMERSET COUNTY
 Legal Services of Northwest Jersey Somerset County
90 E. Main St., Somerville 08876-2312
(908)231-0840; Fax:(908) 231-6780; Isnwi-somerset Isni.orq;
 www.lsni.oro/Isnwl
 C.E.O.: Michael L. Wojcik
Program Dir.: Andrea Strack
 Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 8 of 17 PageID: 14




SZAFERMAN, LAKIND, BLUMSTEIN & BLADER, P.C.
By: Stuart A. Tucker, Esq., NJAID# 047561991
A Professional Corporation
Quakerbridge Executive Center
101 Grovers Mill Road, Suite 200
Lawrenceville, New Jersey 08648
T: 609-275-0400, F: 609-275-4511
Attorneys for Plaintiff, Sophia Caver

   SOPHIA CAVER,                          SUPERIOR COURT OF NEW JERSEY
                                          LAW DIVISION - MERCER COUNTY
                    Plaintiff,
                                          DOCKET NO:
   VS.
                                                    Civil Action
   ROSS STORES, INC. d/b/a DO'S
   DISCOUNTS, JOHN/JANE DOE 1-               COMPLAINT AND JURY DEMAND
   100, ABC CORPORATION 1-100,
   XYZ PARTNERSHIP 1-100,
   SUPERVISORS 1-100, CUSTODIANS
   1-100, representing one or
   more fictitious individuals or
   entities, individually,
   jointly, and severally,
   JOHN/JANE DOE 101-200, ABC
   CORPORATION 101-200, XYZ
   PARTNERSHIP 101-200,
   representing one or more
   fictitious persons or entities
   consisting of Directors,
   Officers, Principals,
   Partners, Boards, Board
   Members or Representatives, or
   Agents, individually, jointly,
   and severally,

                    Defendants.

         Plaintiff, SOPHIA CAVER, residing at 169 Old Rose Street,

in the City of Trenton, County of Mercer and State of New Jersey

08618, by way of Complaint states:




                                      1
2949108.1
 Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 9 of 17 PageID: 15




                      IDENTIFICATION OF THE PARTIES

        1.    Plaintiff, SOPHIA CAVER, resides at 169 Old Rose

Street, in the City of Trenton, County of Mercer and State of

New Jersey 08618.

        2.     Defendant, ROSS STORES, INC. d/b/a DD'S DISCOUNTS, is

a corporation organized under the laws of the State of Delaware,

with principle place of business at 5130 Hacienda Drive, in the

City of Dublin, County of Alameda and State of California,

94568.       Said Defendant conducts business at 1536 N. Olden

Avenue, Space 14, in the City of Trenton, County of Mercer and

State of New Jersey 08638, where Plaintiff, SOPHIA CAVER, was

caused to slip and fall. Said Defendant may be served in the

care of registered agent, The Corporation Trust Company, 820

Bear Tavern Road, City of West Trenton, County of Mercer, and

State of New Jersey 08628.

                         FIRST COUNT - NEGLIGENCE

        3.    Plaintiff repeats the allegations contained in this

complaint and makes same part of this count as if fully set

forth herein.

        4.    At all times set forth herein, the property located at

1536 N. Olden Avenue, Space 14, in the City of Trenton, County

of Mercer and State of New Jersey 08638, was owned, operated,

inspected, maintained, and controlled by the Defendant, ROSS

STORES, INC. d/b/a DD'S DISCOUNTS.


                                      2
2949108.1
Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 10 of 17 PageID: 16




        5.   On or about the 22nd day of July 2019, Plaintiff,

SOPHIA CAVER, was lawfully present and an invitee on the

property owned by Defendant, ROSS STORES, INC. d/b/a DD'S

DISCOUNTS.

        6.   Plaintiff, SOPHIA CAVER, was caused to fall and be

injured due to the negligence of the Defendant.

        7.   At all times set forth herein, Defendant, ROSS STORES,

INC. d/b/a DD'S DISCOUNTS, was under a contractual agreement

and/or was otherwise obligated to keep the property in question

in a safe, hazard free condition, exercise proper care,

supervise, hire, train, and retain the persons, members,

licensees, employees, supervisors, custodians, and/or agents who

perform maintenance and care of the property, provide proper

safeguards and/or warnings on this property, and provide proper,

safe, and clear access and supervision for persons allowed and

invited to use the property.

        8.   Defendant, ROSS STORES, INC. d/b/a DD'S DISCOUNTS, was

negligent in that they failed to keep the property in a safe,

hazard free condition, exercise proper care, supervise, hire,

train, and retain persons, members, licensees, employees,

supervisors, custodians, and/or agents tasked with performing

the maintenance and care of the property, exercise proper care,

provide proper safeguards and/or warnings on this property,

provide proper, safe, and clear access of ingress and egress for


                                     3
2949108.1
Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 11 of 17 PageID: 17




persons allowed, expected, and invited to use the property,

maintain the premises, prevent a nuisance from existing, and was

otherwise negligent in the maintenance and supervision of the

premises and invitees.

        9.     As a result of the negligence of Defendant, ROSS

STORES, INC. d/b/a DD'S DISCOUNTS, Plaintiff, SOPHIA CAVER, was

caused to suffer and sustain severe •and disabling injuries, and

has been and will in the future be caused to obtain medical

treatment, and has been and will in the future be caused to

refrain from normal pursuits.

        WHEREFORE, Plaintiff, SOPHIA CAVER, demands judgment,

against the Defendants, ROSS STORES, INC. d/b/a DD'S DISCOUNTS,

for:

        A.     General damages;

        B.     Compensatory damages;

        C.     Cost and interest;

        D.     Attorney's fees;

        E.     Any other relief the Court deems just and equitable.

             SECOND COUNT - NEGLIGENCE (Fictitious Defendants)

        10.    Plaintiff repeats the allegations contained in this

complaint and make same part of this count as if fully set forth

herein.

        11.    At all times hereinafter mentioned, Defendants,

JOHN/JANE DOE 1-100, ABC CORPORATION 1-100, XYZ PARTNERSHIP 1-


                                       4
2949108.1
Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 12 of 17 PageID: 18




100, SUPERVISORS 1-100, CUSTODIANS 1-100, representing one or

more fictitious individuals or entities, individually, jointly,

and severally, JOHN/JANE DOE 101-200, ABC CORPORATION 101-200,

XYZ PARTNERSHIP 101-200, representing one or more fictitious

persons or entities consisting of Directors, Officers,

Principals, Partners, Boards, Board Members or Representatives,

or Agents, individually, jointly, and severally, operated,

maintained, controlled, managed, constructed, supervised

maintenance, and designed the premises identified as 1536 N.

Olden Avenue, Space 14, in the City of Trenton, County of Mercer

and State of New Jersey 08638, where Plaintiff, SOPHIA CAVER,

was caused to have fallen and suffered injuries which are the

subject of this lawsuit.

        12.   At all times hereinafter mentioned, Defendants,

JOHN/JANE DOE 1-100, ABC CORPORATION 1-100, XYZ PARTNERSHIP 1-

100, SUPERVISORS 1-100, CUSTODIANS 1-100, representing one or

more fictitious individuals or entities, individually, jointly,

and severally, JOHN/JANE DOE 101-200, ABC CORPORATION 101-200,

XYZ PARTNERSHIP 101-200, representing one or more fictitious

persons or entities consisting of Directors, Officers,

Principals, Partners, Boards, Board Members or Representatives,

or Agents, individually, jointly, and severally„ were negligent

in that they failed to keep the property in a safe, hazard free

condition, exercise proper care, supervise, hire, train, and



2949108.1
Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 13 of 17 PageID: 19




retain persons, members, licensees, employees, and/or agents

tasked with performing the maintenance and care of the property,

exercise proper care, provide proper safeguards and/or warnings

on this property, provide proper, safe, and clear access of

ingress and egress for persons allowed, expected, and invited to

use the property, maintain the premises, prevent a nuisance from

existing, and were otherwise negligent in the maintenance of the

premises.

        13.   At all times hereinafter mentioned, Defendants, ROSS

STORES, INC. d/b/a DD'S DISCOUNTS, JOHN/JANE DOE 1-100, ABC

CORPORATION 1-100, XYZ PARTNERSHIP 1-100, SUPERVISORS 1-100,

CUSTODIANS 1-100, representing one or more fictitious

individuals or entities, individually, jointly, and severally,

was acting as an agent, servant, and/or employee of Defendant,

ROSS STORES, INC. d/b/a DD'S DISCOUNTS, JOHN/JANE DOE 101-200,

ABC CORPORATION 101-200, XYZ PARTNERSHIP 101-200, representing

one or more fictitious persons or entities consisting of

Directors, Officers, Principals, Partners', Boards, Board Members

or Representatives, or Agents, individually, jointly, and

severally.

        14.   As a result of the carelessness, recklessness, and

negligence of Defendants, ROSS STORES, INC. d/b/a DD'S

DISCOUNTS, JOHN/JANE DOE 1-100, ABC CORPORATION 1-100, XYZ

PARTNERSHIP 1-100, SUPERVISORS 1-100, CUSTODIANS 1-100,


                                     6
2949108.1
Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 14 of 17 PageID: 20




representing one or more fictitious individuals or entities,

individually, jointly, and severally, JOHN/JANE DOE 101-200, ABC

CORPORATION 101-200, XYZ PARTNERSHIP .101-200, representing one

or more fictitious persons or entities consisting of Directors,

Officers, Principals, Partners, Boards, Board Members or

Representatives, or Agents, individually, jointly, and

severally, Plaintiff, SOPHIA CAVER, was caused to suffer and

sustain severe, disabling, and permanent injuries, and has and

will in the future be caused to obtain medical treatment, and

has been and will in the future be caused to refrain from normal

pursuits.

        WHEREFORE, Plaintiff, SOPHIA CAVER, demands'• judgment

against Defendants, ROSS STORES, INC. d/b/a DIY,S DISCOUNTS,

JOHN/JANE DOE 1-100, ABC CORPORATION 1-100, XYZ PARTNERSHIP 1-

100, SUPERVISORS 1-100, CUSTODIANS 1-100, representing one or

more fictitious individuals or entities, individually, jointly,

and severally, JOHN/JANE DOE 101-200, ABC CORPORATION 101-200,

XYZ PARTNERSHIP 101-200, representing one or more fictitious

persons or entities consisting of Directors, Officers,

Principals, Partners, Boards, Board Members or Representatives,

or Agents, individually, jointly, and severally, for:

        A.   General damages;

        B.   Compensatory damages;

        C.   Cost and interest;


                                     7
2949108.1
Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 15 of 17 PageID: 21




            D.    Attorney's fees;

        E.        Punitive Damages;

        F.        Any other relief the Court deems just and equitable.

                                  CERTIFICATION

        PLEASE TAKE NOTICE pursuant to the provisions of R.4:5-1,

the undersigned attorney certifies that this matter is not the

subject of any other action pending in •any court or arbitration

proceeding, nor is any other action .or arbitration proceeding

contemplated, and all known necessary parties have been joined

in this action.

                 NOTICE PURSUANT TO RULES 1:5-1(a) AND 4:17-4(c)

        PLEASE TAKE NOTICE that the undersigned attorney, counsel

for Plaintiff, hereby demands pursuant to R. 1:5-1(a) and R.

4:17-4(c), that each party herein serving pleadings and

interrogatories and receiving answers thereto, serve copies of

all such pleadings and answered interrogatories received from

any party, including any documents, papers and other materials

referred to therein, upon the undersigned attorney, and take

notice that this is a continuing demand.

                     DEMAND FOR ANSWERS TO INTERROGATORIES

        PLEASE TAKE NOTICE pursuant to R.4:17-1(b), Plaintiff

hereby demands that Defendants provide answers to the uniform

Interrogatories set forth in Form C and Form C(1)of Appendix II

of the Rules Governing the Courts of the State of New Jersey.


                                       8
2949108.1
Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 16 of 17 PageID: 22




              DEMAND FOR ANSWERS TO SUPPLEMENTAL INTERROGATORIES

        PLEASE TAKE NOTICE pursuant to R.4:17, Plaintiff hereby

demands that the Defendants provide answers to the Supplemental

Interrogatories attached herein.

                      DEMAND TO ANSWER NOTICE TO PRODUCE

            PLEASE TAKE NOTICE pursuant to R.4:18-1, Plaintiff hereby

requests that the Defendants respond to the Notice to Produce

attached herein within the time prescribed by the Court Rules.

                      DEMAND FOR DISCOVERY OF INSURANCE

        PLEASE TAKE NOTICE pursuant to R.4:10-2(b) demand is hereby

made that Defendants respond to the Request for Discovery of

Insurance attached herein.

                         DESIGNATION OF TRIAL COUNSEL

        PLEASE TAKE NOTICE that attorney, Stuart A. Tucker, Esq.,

is hereby designated as trial counsel in the above captioned

litigation for the firm of SZAFERMAN, LAKIND, BLUMSTEIN &

BLADER, P.C.

                                 JURY DEMAND

        PLEASE TAKE NOTICE that Plaintiff hereby demands a trial by

jury as to all issues so triable.

                        NOTICE PURSUANT TO R.1:7-1(b)

        PLEASE TAKE NOTICE Plaintiff intends to utilize the time-

unit basis for calculating unliquidated damages in Plaintiff's

closing statement to the jury and the Court.


                                      9
2949108.1
Case 3:21-cv-15736-AET-DEA Document 1-2 Filed 08/19/21 Page 17 of 17 PageID: 23




                   NOTICE OF DISCOVERY DEPOSITIONS SUBJECT
            TO AUDIOVISUAL RECORDING PURSUANT TO R.4:14-1, ET SEQ.

        PLEASE TAKE NOTICE, that in accordance with the Rules

Governing the Courts of the State of New Jersey, Pursuant to

R.4:14-1, et seq., each discovery deposition conducted shall be

subject to audiovisual recording pursuant to R.4:14-9. This

notice is being served in accordance with R.4:14-2(a) and R.4-

14-9(b).

                                    SZAFERMAN, LAKIND,
                                    BLUMSTEIN &.BLADER, P.C.
                                    Attorneys for Pla'ntiff


                                    By:
                                          Stua    . Tucker, Esq.

Dated:




                                     10
2949108.1
